W.D. BROWNING, District Judge,
dissenting:
I respectfully dissent.
I.
The Cabazon Indian Reservation is located in Southern California, but because of the vagaries of geography and history, is not contiguous. Rather, it is divided into four different sections, which requires *1111one to travel on either state and county maintained roads or Interstate 10 to get from one section to another.
On several occasions before the commencement of this suit, the Riverside County Sheriff stopped Cabazon Tribal Police, driving in official vehicles on public highways, and cited the officers for displaying emergency light bars. In one instance, the Tribal officer was on his way to a situation in another part of the reservation in which an individual died. Because of the continued enforcement against the Tribal police by the Sheriffs department, the Tribe’s Director of Public Safety first ordered the light bars covered when off-reservation, then removed because of problems with covering the lights. The director maintains that operating the public safety vehicles without light bars, or with covered light bars, threatens the safety of his officers and comprises their ability to perform their duties.
II.
A. Applicable Law
The appellees have suggested that this is a case dependent on the issue of whether a state may enforce its vehicle code against tribal members when they travel on public highways located off the reservation. For the proposition that the state law is enforceable against the Tribe without consideration of tribal interests, they rely on Mescalero Apache Tribe v. Jones (Mescalero I).1 In Mescalero I the Supreme Court stated “[a]bsent express federal law to the contrary, Indians going beyond reservation boundaries have generally been held subject to non discriminatory state law otherwise applicable to all citizens of the State.”2 The Court applied this principle to uphold New Mexico’s right to collect a nondiscriminatory gross receipts tax from a ski resort owned and operated by the tribe but located off the reservation.3
The issue in this case is more complex than that stated by Appellees. The Tribe’s police cars are equipped with light bars, like those of almost every jurisdiction’s police force. Light bars are useful, even necessary, in the Tribe’s pursuit of law and order on its reservation. However, in order to fulfill its duties to the members of its tribe, the tribal police must incidentally and occasionally use state and federal highways patrolled by Riverside County. Thus, the Tribal police’s “infringement” on the state’s ability to regulate the use of light bars on its roads is both limited and necessary to accomplish the Tribe’s federally mandated duties to provide police services to its members.
Moreover, unlike the cases cited by the appellees and the majority, the case before us concerns an essential government function — public safety' — -rather than merely fiscal matters such as the imposition of state taxes which do not implicate threats to life and limb.
The district court appears to have recognized this complexity and did not rely on Mescalero /, but instead invoked the Court’s later decision in White Mountain Apache Tribe v. Bracker,4 for the proposition that “[t]he extent of tribal sovereignty ... clearly involves more than simple geographical limits, but includes the ‘tradition of Indian sovereignty over the reservation and tribal members.’ ”5
*1112Appellees and the majority suggest, however, that the application of White Mountain Apache v. Bracket was incorrect, because the preemption analysis used in that case is only applicable in situations that occur on the reservation. The Supreme Court stated in a footnote to White Mountain Apache, that “[i]n the case of ‘Indians going beyond reservation boundaries,’ however, ‘a nondiscriminatory state law’ is generally applicable in the absence of ‘express federal law to the contrary.’ ”6 However, since the decision on White Mountain Apache v. Bracket in 1980, the Court has continued to reiterate the more flexible analysis used in that case, without any particular emphasis on it applying only in situations occurring on reservations.7 Particularly instructive is the Court’s statement that when difficult questions arise concerning the interplay between State law, tribal sovereignty and federal policy concerning self-governance of the tribes, the inquiry should not be dependent on mechanical or absolute conceptions of state or tribal sovereignty, but calls for a particularized inquiry into the nature of the state, federal and tribal interests at stake, to determine, whether in that particular context, the exercise of state authority would violate federal law.8 Even the Court in Mescalero Apache Tribe v. Jones recognized that the off-reservation application of non-discriminatory state law was only a generality and not carved in stone on Mt. Sinai.9 This is particularly true in this case, where the Tribe’s ability to police its own members on the reservation is affected by State laws that affect de mini-mus conduct off the reservation.
The appropriate application of this analysis is evident in Queets Band of Indians v. State of Washington.10 Queets, although vacated by this court, is well reasoned and a proper statement of the law after a complete review of the applicable Supreme Court cases. Queets is instructive and persuasive, although the vacation of the opinion does not allow us to rely on it as controlling. It was vacated at the request of the parties to accommodate a legislative resolution, not because it was defective. Since the Court has never renounced the result or rationale of Queets on substantive legal grounds we should accept the vacated opinion as solidly reasoned and formally embrace it as of prece-dential value.
The Queets, a federally recognized tribe, had asked the state of Washington to provide license plates for tribal vehicles at the nominal fee charged to state agencies and local governments. The state refused, and so the Tribe adopted its own licensing and registration system for tribal vehicles engaged in government services. Although the Tribe made allowances for reciprocity with other jurisdictions, the State did not consider the Tribe to be a jurisdiction entitled to reciprocity under its statutes and cited tribal vehicles, traveling on state patrolled highways within the reservation, for being improperly licensed.
*1113As a starting point for its analysis the court determined that the tribe had the inherent authority to register tribal vehicles and issue tribal license plates for their government vehicles. The court held the Tribe’s licensing and registering of their tribal vehicles carried with it “sufficient preemptive force to require that the state of Washington afford reciprocal recognition.”11 This decision was an accommodation of the interests of the Tribe and federal government in promoting self-government and sovereignty and those of the State.12 Likewise, here the balance between the State’s interest in regulating the use of light bars on emergency vehicles is preempted by the Tribe’s interest in maintaining an effective police force on its reservation.
B. The State’s Interest
Although the State allows public and privately-owned ambulances, forestry and fire department vehicles, vehicles owned by the state or bridge and highway districts, vehicles owned and operated by any department or agency of the federal government, and even tribal fire department vehicles to be equipped with light bars, it has argued that allowing the tribal police to travel the fourteen miles between different areas of the reservation with uncovered light bars would disrupt traffic. In particular the State has stated that the sight of tribal police vehicles with light bars would disrupt traffic by suggesting to motorists that they ought to slow down. The State does not explain why vehicles from other jurisdictions, such as Los An-geles County, or private security vehicles would not have the same effect and why it is necessary to single out tribal vehicles for this prohibition.
Accordingly, the State’s argument appears at best to be specious and pretextual. At worst, it is discriminatory. To claim only Cabazon light bars are distrac-tive and dangerous — while others are not — is disingenuous and must be rejected. The State has made no allegation that the Tribe is guilty of misuse of light bars, or guilty of any other misconduct that would warrant it being treated differently. Furthermore, the State has already made an exception for the Washoe tribe that appears to negate any argument that Tribal vehicles are inherently disruptive to flow of traffic on California highways.13
C. The Tribe’s Interest
In contrast; the Tribe’s interest is compelling. The Tribe asserts that the inability of its police to have and operate emergency light bars on its vehicles while traveling between different sections of its reservation interferes with its efforts to police the reservation. As noted by the director of public safety for the Tribe, “[ejmergency lights play an important role both in safely responding to emergency situations and from a community relations standpoint in confirming the officers’ status as law enforcement officials with those individuals that the officers *1114come in contact with on a day-to-day basis.”
The district court found that the application of the State’s laws concerning light bars has interfered with the Tribe’s law enforcement activities and that the requirement that police vehicles cover their light bars when leaving the reservation did not constitute a substantial imposition on the Tribe’s right to self-government and tribal law enforcement.14 I disagree. In the record is at least one incident in which the County Sheriffs enforcement of the statute concerning light bars delayed an officer responding to a life threatening situation. Common sense convinces me that requiring tribal officers to stop, cover their light bars before leaving the reservation, then stop again to uncover them when reentering the reservation cannot be conducive to quick response to emergencies.
More importantly, if light bars are not essential equipment for effective law enforcement and emergency services, then neither would the Riverside Sheriff be using them, nor would there be so many entities permitted to use them under the statute. Accordingly, I would find that the Tribe’s interests in supporting an effective and efficient public safety and law enforcement program preempts the State’s interests in preventing motorists from slowing down when a tribal officer appears in their rear-view mirror.
D. Non-Discriminatory State Law Applied to Tribal Actions Off Reservation
Even under the standard suggested by Mescalero Apache Tribe (“absent express federal law to the contrary, Indians going beyond reservation boundaries have generally been held subject to nondiscriminatory state law”), the State statute should not be applied to the Tribe’s police force. This court has held, in an analogous situation, that a law applied to an Indian tribe is discriminatory if it is not imposed equally upon similarly situated groups.15 Determining whether a tax imposed on the tribe for off-reservation activities was discriminatory, the court concluded that the Pima-Maricopa Community was similarly situated with Arizona’s sister states and their cities and counties.16 Those entities were not exempt from taxation of their business activities in Arizona, and, thus, the court decided that the Community was also not exempt.17
However, here it is obvious that the Tribe and its public safety department has not been treated like similarly situated political entities and law enforcement bureaus. Not only are all state, county and city law enforcement agencies permitted to use light bars on their vehicles, but law enforcement services from Oregon, Nevada, and Arizona are permitted to enter California, light bars intact, within 50 miles of the border in the pursuit of their duties.18 Moreover, law enforcement officers of the Washoe Tribe, whose tribal lands cover territory in both California and Nevada, are specifically permitted to travel to and from Washoe tribal lands within California in order to carry out tribal duties, even if that travel requires using non-tribal rights-of-way.19
*1115By contrast, the Tribe, whose jurisdiction is completely within the territorial boundaries of the State and is who is fulfilling its sovereign duty to protect and serve its members, has not been accorded the courtesy of traveling the approximately fourteen miles between the various segments of its reservation. The Tribe has not requested the ability to use its light bars off the reservation or to be exempt from the traffic laws when traveling on state roads, nor has it requested the ability to carry out its law enforcement functions off the reservation. Given that the Tribe’s “intrusion” onto the State’s roadways is minimal compared to that of sister states and jurisdictions, the limitations placed by the State are not “nondiscriminatory” as applied to the Tribe.

. 411 U.S. 145, 93 S.Ct. 1267, 36 L.Ed.2d 114 (1973).


. Id. at 148-49, 93 S.Ct. 1267 (emphasis added).


. Id. at 158, 93 S.Ct. 1267.


. 448 U.S. 136, 143, 100 S.Ct. 2578, 65 L.Ed.2d 665 (1980).


. Cabazon II, 34 F.Supp.2d at 1207.


. White Mountain Apache v. Bracket, 448 U.S. at 144, n. 11, 100 S.Ct. 2578, citing Mescalero Apache Tribe v. Jones, 411 U.S. 145, 148-49, 93 S.Ct. 1267, 36 L.Ed.2d 114 (1973).


. See Ramah Navajo School Board, Inc. v. Bureau of Revenue of New Mexico, 458 U.S. 832, 838, 102 S.Ct. 3394, 73 L.Ed.2d 1174 (1982); New Mexico v. Mescalero Apache Tribe, 462 U.S. 324, 333-34, 103 S.Ct. 2378, 76 L.Ed.2d 611 (1983); Cotton Petroleum v. New Mexico, 490 U.S. 163, 176-77, 109 S.Ct. 1698, 104 L.Ed.2d 209 (1989).


. White Mountain Apache v. Bracker, 448 U.S. at 144-45, 100 S.Ct. 2578.


. 411 U.S. at 148-49, 93 S.Ct. 1267.


. 765 F.2d 1399 (9th Cir.1985), vacated as moot, 783 F.2d 154 (1986).


. Id. at 1408.


. Id.


. The legislative history of the Washoe statute, Cal.Penal Code § 830.8(e), shows very clearly that the part thereof that authorizes the use of light bars is merely ancillary to the tribal officers' jurisdiction. The history shows that the use of light bars was not debated or commented on at any time in the legislative process, thus we may infer that no one had to overcome the concern that light bars would be "distracting or dangerous.” The Washoe legislation provides for emergency vehicle use off reservation (“going” to or from "tribal lands”). The California legislature wouldn’t have legislatively condoned this use if it were a threat to public safety, nor should we. It is merely an obvious and necessary adjunct to the tribal exercise of jurisdiction, given the "unique geographical problem” present in the Washoe reservation and here.


. Cahazon II, 34 F.Supp.2d at 1207.


. Salt River Pima-Maricopa Indian Community v. Yavapai County, 50 F.3d 739, 740 (9th Cir.1995). The majority has argued that this case is inapposite because of its tax context. However, that argument is equally applicable to the Mescalero cases.


. Id.


. Id. at 741-42.


. See Cal.Penal Code § 830.39.


. See Cal.Penal Code § 830.8(e)